DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 15 Feb 2022 has been entered.  Claims 1, 3-9, and 54-62 are pending in the application with claims 2 and 10-15 cancelled.  Claims 1, 3-4, and 6 are currently amended with claims 54-62 newly added.  Applicant’s amendment to the Drawings, Specification, and Claims have overcome each and every objection and 35 U.S.C. 112 rejection previously set forth in the Non-Final Office Action mailed 10 Nov 2021.  Examiner further acknowledges applicant’s acceptance without traverse of the election of Group I, claims 1-9 (Pg. 9).

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Curtiss Dosier (#46670) on 02 Mar 2022.

The application has been amended as follows: 
Claim 1, Ln. 3 has replaced “an annular body” with --an annular body comprising a ledge--
Claim 1, Ln. 8 has replaced “a ledge” with --the ledge--

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Examiner concurs with applicant’s assertion that new claim 54 patentably distinguishes over the prior art of record (Pg. 11-13). Amongst other features claim 54 specifically recites the ledge as part of the annular body, the collar as distinct from the annular body, and a recess between the annular body and the collar. In the previously cited Bothma et al. (U.S. Pub. 2014/0216460) the portion of bearing mount 260 readable as the collar is positioned between the annular body and the ledge. The manner in which claim 54 is written would preclude an accurate reading of Bothma on the claim in part because the annular body and the ledge must comprise a continuous structure. A similar consideration also applies to the previously cited Valovick et al. (U.S. Pub. 2011/0114815) where the portion needed to be read as the collar lies between the annular body and the ledge, thus precluding an accurate reading of Valovick on the claim.
An updated search of the prior art fails to find any alternative bearing mount which would be accurately readable on the overall requirements of claim 54.
It is thus found that one having ordinary skill in the art at the time of the effective filing of the invention would only have arrived at the instantly claimed invention by way of improper hindsight reasoning.
Claim 1 has been amended by way of the above examiner’s amendment to include the same essential limitations as claim 54 and is thus found allowable over the prior art for the same general reasons as claim 54.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D BOECKER whose telephone number is (571)270-0376. The examiner can normally be reached M-F 8:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785